DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 10, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3. 	Applicant's arguments filed on July 10, 2021, regarding rejection of claims 25, 27, 29, and 30 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Regarding claims 25, 27, 29, and 30, applicant argues the claims are in condition for allowance, because applied references Wei ‘805 (WO 2014/110805), Wu ‘374 (US 2015/0117374), Liu ‘766 Emb2 (US 2016/0330766), Meylan ‘194 (US 2009/0156194), and You ‘784 (US 2016/0057784) do not disclose “the random access response window starts at the subframe that contains the end of the last preamble repetition + k subframes” (See Remarks, page 5, para 5).
Examiner respectfully disagrees. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty, particularly with respect to “the random access response window starts at the subframe that contains the end of the last preamble repetition + k subframes,” which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Examiner notes that Wu ‘374 discloses “the random access response window starts at the subframe that contains the FIG. 9, para 67 and 71; random access response window starts at a subframe containing the end of the last repetition of the random access preamble plus N subframes).
Claim Objections
4.	Currently amended claims 25, 27, 29, and 30 are objected to because of the following informalities:  
Claim 25 (line 15), claim 27 (line 15), claim 29 (line 15), and claim 30 (line 15) recite “the subframe” and it should be - - a subframe - -, as “the subframe” lacks antecedent basis.
Claim 25 (line 15-16), claim 27 (line 15-16), claim 29 (line 15-16), and claim 30 (line 15-16) recite “the end of the last preamble repetition” and it should be - - an end of a last preamble repetition - -, as “the end of the last preamble repetition” lacks antecedent basis.
Examiner suggests replacing “k subframes, where K is a constant” in claim 30 (line 16) with - - k subframes, where k is a constant - -.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wei ‘805 (WO 2014/110805, “Wei ‘805”), in view of Wu ‘374 (US 2015/0117374, “Wu ‘374”; Wu ‘374 was filed on October 30, 2014, claiming priority to US provisional application 61/898450 filed on October 31, 2013, and thus Wu ‘374 was effectively filed before the claimed invention; further, the US provisional application 61/898450 fully supports all citations made in the rejection from the Wu ‘374 reference), and further in view of Liu ‘766 Emb2 (US 2016/0330766, 2nd embodiment, para 82-83, “Liu ‘766 Emb2”).
Regarding claims 25 and 29, Wei ‘805 discloses a User Equipment (UE) (FIG. 6, MTC UE 20), comprising: 
reception circuitry (para [0051], line 4, receiver RX 20E for wireless bidirectional wireless communications with the eNB; para [0055], line 14, application specific integrated circuit) configured to receive a configuration configuring a random access response window size per enhanced coverage level (Abstract, configurable number of N instances or sequence window implicitly linked to the number N; para [0026], lines 4-5, N is an integer greater than one to provide the repetition to increase coverage; para [0030], lines 2-3, different lengths of repetition (different values for N) for different MTC UEs having different coverage), and 
extraction circuitry (para [0051], line 1, processing means such as at least one data processor; para [0055], line 14, application specific integrated circuit) configured to configure the random access response window size per enhanced coverage level in accordance with the received configuration (Abstract, configurable number of N instances or sequence window implicitly linked to the number N; para [0026], lines 4-5, N is an integer greater than one to provide the repetition to increase coverage; para [0030], lines 2-3, different lengths of repetition (different values for N) for different MTC UEs having different coverage; thus, the UE extracts the received sequence window configuration and configures the sequence window). 
However, Wei ‘805 does not specifically disclose wherein the reception circuitry monitors Physical Downlink Control Channel (PDCCH) during a PDCCH period for a Random Access Response within a random access response window having the random access response window size as configured, the PDCCH period being an entirety of a period in which the PDCCH is monitored; wherein a unit of the random access response window size is the PDCCH period for Random Access Response; and wherein the random access response window starts at the subframe that contains the end of the last preamble repetition + k subframes, where k is a constant which is a preset value.
Wu ‘374 teaches wherein the reception circuitry monitors Physical Downlink Control Channel (PDCCH) during a PDCCH period for a Random Access Response within a random access response window having the random access response window size as configured, the PDCCH period being an entirety of a period in which the PDCCH is monitored (para 39; after transmitting a plurality of repetitions of a random access preamble, a UE monitors PDCCH for a random access response (RAR) in a plurality of RAR PDCCH window periods; each of the RAR PDCCH window periods corresponds to one of the repetitions of the random access preamble; thus, a single RAR PDCCH window period is the entire period in which PDCCH is monitored for a RAR that corresponds to one repetition of the random access preamble);
wherein a unit of the random access response window size is the PDCCH period for Random Access Response (para 39; after transmitting a plurality of repetitions of the random access preamble, the UE monitors PDCCH for the RAR in the plurality of RAR PDCCH window periods; each of the RAR PDCCH window periods corresponds to one of the repetitions of the random access preamble; thus, the overall RAR window period during which the UE monitors PDCCH for the RAR consists of the plurality of the RAR PDCCH window periods; therefore, a RAR PDCCH window period is a unit of the overall RAR window period); and 
wherein the random access response window starts at the subframe that contains the end of the last preamble repetition + k subframes, where k is a constant which is a preset value (FIG. 9, para 67 and 71; random access response window starts at a subframe containing the end of the last repetition of the random access preamble plus N subframes, where N is configured statically by a standard).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wei ‘805’s UE that monitors a random access response window configured for enhanced coverage, to include Wu ‘374’s UE that monitors a repeated PDCCH period for random access response. The motivation for doing so would have been to address the problem of the UE in the enhanced coverage mode performing poorly due to interruption of the random access procedure (Wu ‘374, para 11).
However, Wei ‘805 in combination with Wu ‘374 does not specifically disclose wherein the random access response window size is any of the following integer multiples of the PDCCH period: 2, 3, 5, 6, 7, and 8 times the PDCCH period.
Liu ‘766 Emb2 teaches wherein the random access response window size is any of the following integer multiples of the PDCCH period: 2, 3, 5, 6, 7, and 8 times the PDCCH period (para 82-83, 85, and 238; UE monitors a RAR time window during which eNB sends the RAR message, in order to detect the RAR message; the RAR time window is based on the repetition level for the RAR message; RAR is repeated a number of times, where the number is an integer larger than or equal to 2; thus, the RAR time window monitored by the UE is 2 or more times the time period corresponding to a single RAR message repetition; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Liu ‘766 Emb2, para 5).
7.	Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wei ‘805, in view of Meylan ‘194 (US 2009/0156194, “Meylan ‘194”), further in view of You ‘784 (US 2016/0057784, “You ‘784”), further in view of Wu ‘374, and further in view of Liu ‘766 Emb2.
Regarding claims 27 and 30, Wei ‘805 discloses a base station (FIG. 6, eNB 22), comprising: 
configuration circuitry (para [0052], line 1, processing means such as at least one data processor; para [0055], line 14, application specific integrated circuit) configured to configure a configuration of a random access response window size per enhanced coverage level (Abstract, configurable number of N instances or sequence window implicitly linked to the number N; para [0027], lines 8-9, N could be either eNB configurable; para [0030], lines 2-3, different lengths of repetition (different values for N) for different MTC UEs having different coverage), and 
transmission circuitry configured to transmit the configuration (para [0052], line 4, transmitter TX 22D; para [0055], line 14, application specific integrated circuit).
However, Wei ‘805 does not specifically disclose wherein the transmission circuitry transmits a Media Access Control Protocol Data Unit of a random access response.  
Meylan ‘194 teaches wherein the transmission circuitry transmits a Media Access Control Protocol Data Unit of a random access response (FIG. 2, para [0035], lines 1-3; random access response may be sent in a MAC PDU).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Meylan ‘194 with Wei ‘805. The motivation for doing so would have been to efficiently send messages for random access (Meylan ‘194, para [0006], lines 9-10). 
Although Wei ‘805 in combination with Meylan ‘194 teaches the transmission circuitry transmits a Media Access Control Protocol Data Unit of a random access response, Wei ‘805 in combination with Meylan ‘194 does not specifically disclose transmits a data unit of a random access response repeatedly for a number of times over a random access response repetition window having the random access response window size as configured. Further, Wei ‘805 in combination with Meylan ‘194 does not specifically disclose the base station providing the PDCCH operable during the PDCCH period.
You ‘784 teaches transmits a data unit of a random access response repeatedly for a number of times over a random access response repetition window having the random access response window size as configured (para [0086], lines 1-12; eNB applies a coverage enhancement scheme such as subframe repetition, so that the MTC UE can receive PDCCH; as the random access response message is transmitted in PDCCH, the eNB transmits the random access response message repeatedly),
the base station providing the PDCCH operable during the PDCCH period (para [0086], lines 1-12; eNB applies a coverage enhancement scheme such as subframe repetition, so that the MTC UE can receive PDCCH; thus, eNB sends the PDCCH in a subframe).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine You ‘784 with the previous combination You ‘784, para [0005], lines 1-10). 
However, Wei ‘805 in combination with Meylan ‘194 and You ‘784 does not specifically disclose a Physical Downlink Control Channel (PDCCH) period being an entirety of a period in which a PDCCH is monitored; wherein a unit of the random access response window size is the PDCCH period for Random Access Response; and wherein the random access response window starts at the subframe that contains the end of the last preamble repetition + k subframes, where k is a constant which is a preset value.
Wu ‘374 teaches a Physical Downlink Control Channel (PDCCH) period being an entirety of a period in which a PDCCH is monitored (para 39; after transmitting a plurality of repetitions of a random access preamble, a UE monitors PDCCH for a random access response (RAR) in a plurality of RAR PDCCH window periods; each of the RAR PDCCH window periods corresponds to one of the repetitions of the random access preamble; thus, a single RAR PDCCH window period is the entire period in which PDCCH is monitored for a RAR that corresponds to one repetition of the random access preamble);
wherein a unit of the random access response window size is the PDCCH period for Random Access Response (para 39; after transmitting a plurality of repetitions of the random access preamble, the UE monitors PDCCH for the RAR in the plurality of RAR PDCCH window periods; each of the RAR PDCCH window periods corresponds to one of the repetitions of the random access preamble; thus, the overall RAR window period during which the UE monitors PDCCH for the RAR consists of the plurality of the RAR PDCCH window periods; therefore, a RAR PDCCH window period is a unit of the overall RAR window period); and
wherein the random access response window starts at the subframe that contains the end of the last preamble repetition + k subframes, where k is a constant which is a preset value FIG. 9, para 67 and 71; random access response window starts at a subframe containing the end of the last repetition of the random access preamble plus N subframes, where N is configured statically by a standard).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined base station that repeatedly transmits a random access response for enhanced coverage of Wei ‘805, Meylan ‘194, and You ‘784, to include Wu ‘374’s monitoring of a repeated PDCCH period for random access response. The motivation for doing so would have been to address the problem of the UE in the enhanced coverage mode performing poorly due to interruption of the random access procedure (Wu ‘374, para 11).
However, Wei ‘805 in combination with Meylan ‘194, You ‘784, and Wu ‘374 does not specifically disclose wherein the random access response window size is any of the following integer multiples of the PDCCH period: 2, 3, 5, 6, 7, and 8 times the PDCCH period.
Liu ‘766 Emb2 teaches wherein the random access response window size is any of the following integer multiples of the PDCCH period: 2, 3, 5, 6, 7, and 8 times the PDCCH period (para 82-83, 85, and 238; UE monitors a RAR time window during which eNB sends the RAR message, in order to detect the RAR message; the RAR time window is based on the repetition level for the RAR message; RAR is repeated a number of times, where the number is an integer larger than or equal to 2; thus, the RAR time window monitored by the UE is 2 or more times the time period corresponding to a single RAR message repetition; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined base station that repeatedly transmits a random access response for enhanced coverage of Wei ‘805, Meylan ‘194, You ‘784, and Wu ‘374, to include Liu ‘766 Emb2’s RAR time window that is 2 or more Liu ‘766 Emb2, para 5).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474